 Case 3:20-cv-01153-RJD Document 1-2 Filed 10/30/20 Page 1 of 4 Page ID #6

                                              STATE OF ILLINOIS
                            IN THE CIRCUIT COURT OF THE FOURTH JUDICIAL CIRCUIT
                                              CLINTON COUNTY



LYNN GARCIA
                                                                                2020L27
                               Plaintiff/Petitioner(s)

vs.                                                                    Case No.           20-L

LOVE'S TRAVEL STOPS & COUNTRY STORE!
                           Defendant/Respondent(s)


                                                     SUMMONS

        TO:       CT CORPORATION SYSTEM

                  208 SO LASALLE ST., SUITE 814

                  CHICAGO, IL 60604




         You have been named a defendant/respondent in the complaint/petition in this case, a copy of which is
hereto attached. You are summoned and required to file your appearance, in the office of the clerk of this court,
within 30 days after service of this summons, not counting the day of service. If you fail to do so, a judgment by
default may be entered against you for the relief asked in the complaint/petition.

To the officer:
         This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of sw.iicittvgi4d fees, if any, immediately after service. If service cannot be made, summons shall be
returned so en,q...rtai3(Wmons may not be served later than 30 days after its date.
                                    ., 1)"...
               :"C›.-4' *             •„")......„,                                         9/23/2020
                             4TH         % 1-.'.                    Witness:
                         VMCgftouI-t)
            1:10'. CIRCUIT :...44:
              ';:r...'•                . •.:7'
                                                                                     Clerk of the Circuit Court MGM
Attorney:             e'-,IiP• a Y0ovs
                            V Iiii
Derek J. Siegel
Kuehn, Beasley & Young, P.C.
23 S. First St.
Belleville, IL 62220


I certify that I have served this summons as specified on

         FEES —   SERVICE $
                  MILES   $
                  TOTAL   $                                                               (Officer)

  E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create
  an account with an e-filing service provider. Visit httpliefile.illinoiscoprtgoviservice-providers.htm to learn
  more and to select a service provider. If you need additional help or have trouble e-filing, visit
  htt_p_ifiefile.iflinoiscourts‘ gpv/facu.htm, or talk with your local circuit clerk's office.

                                                                                                                     EXHIBIT

                                                                                                                       B
Case 3:20-cv-01153-RJD Document 1-2 Filed 10/30/20 Page 2 of 4 Page ID #7
                                                                                          Filed: 9/23/2020 11:38 AM
                                                                                                      Rod Kloeckner
                                                                                                        Circuit Clerk
                                                                                              Clinton County, Illinois
                                                                                                            4%.c1.4

                                IN THE CIRCUIT COURT OF THE
                                TWENTIETH JUDICIAL CIRCUIT
                                  CLINTON COUNTY, ILLINOIS

LYNN GARCIA,

       Plaintiff,

vs.                                          No.      20-L-
                                                               2020L27

LOVE'S TRAVEL STOPS &
COUNTRY STORES, INC.,

       Defendant.

                                         COMPLAINT

       Comes now the plaintiff, Lynn Garcia, by and through her attorney, Derek J. Siegel of

Kuehn, Beasley & Young, P.C., and for her Complaint against defendant, Love's Travel Stops &

Country Stores, Inc. ("Love's"), states as follows:

       1.      Plaintiff is and was at all times relevant a resident of Lafeyette County, Missouri.

       2.      Defendant, Love's is an Oklahoma Corporation that does business in Clinton

County, Illinois.

       3.       At all times relevant, defendant owned, operated, maintained and/or otherwise

controlled the truck stop as well as the parking lot and grass surrounding the parking lot located

at 8690 Richter School Road in New Baden, Clinton County, Illinois ("the premises").

       4.       On or about September 5, 2019, plaintiff, Lynn Garcia attempted to walk from a

trashcan on the premises, located in the grass surrounding the parking lot. At or about the same

time and place and at all times exercising due care and caution, she tripped in an uncovered hole

next to said trashcan on the premises because the hole was concealed by grass, trash and/or

debris ("the trip and fall").




                                                 1
Case 3:20-cv-01153-RJD Document 1-2 Filed 10/30/20 Page 3 of 4 Page ID #8




       5.      As a direct and proximate result of one or more of the following acts or

omissions, plaintiff, Lynn Garcia suffered serious injuries, including but not limited to a

fractured right arm that required surgery.

                                 Count I: Negligence vs. Love's

       6.      Plaintiff, Lynn Garcia re-alleges Paragraphs 1 through 5 as if fully stated herein.

       7.      At all times relevant, plaintiff, Lynn Garcia was an intended and permissive user

of the premises where the trip and fall occurred.

       8.      Defendant, Love's had a duty to plaintiff and everyone lawfully on the premises

to maintain the premises in a reasonably safe condition.

       9.      Defendant breached that duty and was negligent in one or more of the following

manners:

               a.      Carelessly and negligently failed to fill in and/or cover a hole;

               b.      Carelessly and negligently failed to manage and/or supervise grass, trash
                       and/or debris removal on and around an uncovered hole;

               c.      Carelessly and negligently failed to prevent grass, trash and/or debris from
                       accumulating on and around an uncovered hole;

               d.      Carelessly and negligently failed to remove grass, trash and/or debris on
                       and around an uncovered hole;

               e.      Carelessly and negligently failed to properly inspect the premises wherein
                       plaintiff was caused to fall;

               f.      Carelessly and negligently failed to warn people about the dangerous
                       conditions on the premises as a result of an uncovered hole concealed by
                       grass, trash and/or debris.

        10.    As a direct and proximate result of defendant's breaches of its duties to maintain

the premises in a reasonably safe condition, plaintiff was injured.
Case 3:20-cv-01153-RJD Document 1-2 Filed 10/30/20 Page 4 of 4 Page ID #9




        11.    As a result of the above-stated personal injury, plaintiff has incurred and likely

will continue to incur medical bills, and she has suffered and will likely continue to suffer loss of

enjoyment of life, severe physical and emotional pain and suffering, disability and disfigurement.

        Wherefore, plaintiff, Lynn Garcia, requests judgment against defendant, Love's, in an

amount exceeding $50,000, together with costs of suit and any other relief that the Court deems

just.




                                      KUEHN, BEASLEY & YOUNG, P.C.


                                       By:    /s/Derek J. Siegel
                                              Derek J. Siegel #6307618
                                              23 South First Street
                                              Belleville, Illinois 62220
                                              Phone: (618) 277-7260
                                              Fax: (618) 277-7718
                                              dereksiegel@kuehnlawfirm.com
                                              ATTORNEYS FOR PLAINTIFFS




                                                  3
